UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2018



LISA A. MARTIN,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00476-REP)


Submitted:   March 21, 2007                 Decided:   April 19, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa A. Martin, Appellant Pro Se. Tara Louise Casey, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lisa   A.   Martin   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and upholding

the Commissioner’s finding that Martin is not disabled.          We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.           Martin v.

Barnhart, No. 3:05-cv-00476-REP (E.D. Va. Aug. 3, 2005).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -